DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 13 have been amended. Claims 1-22 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 13 both recite “each of the orientation portions is oriented to have a constant angle with respect to one side of the negative electrode”. As claimed, it is unclear as to what specifically the orientation portions correspond to since the claimed “orientation portion” can be reasonably interpreted to define a segment/portion of any structure having an arbitrary orientation. However, the preceding claim limitation of the cited passage above of claims 1 & 13 (i.e “the active material layer of the negative electrode includes an alternating arrangement of orientation portions and non-orientations”) merely appears to define the orientation portions as specific segments of the active material layer. For purposes of examination, the claimed orientation portions are interpreted, under the broadest reasonable interpretation (BRI), to correspond to active material particles since each segment of the active material layer has a surface forming a constant angle (i.e 0 degree angle), as a layer, with respect to a surface of the current collector (i.e base member) of the negative electrode. In order to more accurately define the present invention, the cited passage above in the independent claims should read: “each active material particle of the orientation portions is oriented such that a long axis of the particles forms a constant angle with respect to the at least one side of the base member” (claim 1) and “each active material particle of the orientation portions is oriented such that a long axis of the particles forms a constant angle with respect to one side of the base member” (claim 13).
Claims 2-12 & 14-22 are rejected in view of their dependence to either one of claims 1 & 13. 


Response to Arguments
Applicant’s arguments with respect to claims 1 & 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.				Thus, in view of the foregoing, claims 1-22 stand rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727